UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6240


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICHARD BRENT KENNEDY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-mj-00114-TCB-LMB-1)


Submitted: January 26, 2021                                       Decided: February 9, 2021


Before WILKINSON and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Daniel A. Harvill, DANIEL A. HARVILL, PLLC, Manassas, Virginia, for Appellant. G.
Zachary Terwilliger, United States Attorney, Viviana Vasiu, Special Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Brent Kennedy appeals the district court’s order denying his motion

objecting to the magistrate judge’s denial of his petition to expunge his criminal record.

The district court found no extraordinary circumstances supporting expungement. We

conclude, however, that federal ancillary jurisdiction does not extend to petitions for

equitable expungement. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

379-81 (1994); see also Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010) (recognizing that

“[e]very federal appellate court has a special obligation to satisfy itself not only of its own

jurisdiction, but also that of the lower courts in a cause under review” (internal quotation

marks omitted)).

       Accordingly, we vacate the district court’s order and remand this matter to the

district court with instructions to dismiss Kennedy’s petition for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                              VACATED AND REMANDED




                                              2